                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MATT BOYER,                              :

            Plaintiff                    :   CIVIL ACTION NO. 3:18-1858

      v.                                 :         (JUDGE MANNION)

NANCY A. BERRYHILL,                      :

            Defendant                    :

                               MEMORANDUM

      Pending before the court is the report of Judge Carlson, which
recommends that the plaintiff’s complaint challenging the final decision of the
Commissioner denying his application for disability benefits (“DIB”) under Title
II of the Social Security Act, (Doc. 1), be denied and, that the Commissioner’s
decision be affirmed. (Doc. 13). Neither the Commissioner nor the plaintiff
have filed any objections to Judge Carlson’s report. The time within which to
file objections has expired.
      Where no objection is made to a report and recommendation, the court
should, as a matter of good practice, “satisfy itself that there is no clear error
on the face of the record in order to accept the recommendation.”
Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give
some review to every Report and Recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept or
modify, in whole or in part, the findings or recommendations made by the
magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31. Upon review, the
report and recommendation of Judge Carlson will be adopted in its entirety.
           The court has reviewed the reasons presented by Judge Carlson for
recommending that the plaintiff’s appeal of the Commissioner’s decision be
denied. Judge Carlson found that substantial evidence supported the
Commissioner’s finding that the plaintiff had the residual functional capacity
to perform a range of light work with restrictions despite his physical and
mental impairments. Because the court agrees with the sound reasoning that
led Judge Carlson to the conclusions in his report and finds no clear error on
the face of the record, the court will adopt the report in its entirety. An
appropriate order shall issue.




                                         s/ Malachy E. Mannion
                                         MALACHY E. MANNION
                                         United States District Judge




Date: July 8, 2019
18-1858-01.wpd




                                        2
